Exhibit 10.2

 



INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of February 19, 2020 by and between East Stone
Acquisition Corporation, a British Virgin Islands company (the “Company”), and
Continental Stock Transfer & Trust Company, a New York limited liability trust
company (“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, Nos. 333-235949 and
333-236527 (“Registration Statement”) for its initial public offering of
securities (“IPO”) has been declared effective as of the date hereof (“Effective
Date”) by the Securities and Exchange Commission (capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, I-Bankers Securities Inc. (“I-Bankers”) is acting as the representative
of the underwriters in the IPO pursuant to an underwriting agreement between the
Company and I-Bankers, as representative of the underwriters (“Underwriting
Agreement”); and

 

WHEREAS, the Company initially has 15 months from the consummation of the IPO
(the “Initial Period”) to consummate an initial business combination (as
described in the Registration Statement, a “Business Combination”); and

 

WHEREAS, if a Business Combination is not consummated within the Initial Period,
Double Ventures Holdings Limited, a British Virgin Islands company (the
“Sponsor”) may extend such period up to two times, each by a three-month period,
up to a maximum of 21 months in the aggregate, by depositing $1,200,000 (or
$1,380,000 if the underwriters’ over-allotment option is exercised in full, plus
any amount eventually deposited on account of any Extension) into the Trust
Account no later than the 15 month anniversary of the IPO or the 18 month
anniversary of the IPO (each, an “Applicable Deadline”) for each three month
extension (each, an “Extension”) for up to an aggregate of $2,400,000 (or
$2,760,000 if the underwriters’ over-allotment option is exercised in full); and

 

WHEREAS, simultaneously with the IPO, the Sponsor, individuals Hua Mao and Cheng
Zhao, and I-Bankers, and/or their respective designees (collectively, the
“Private Purchasers”) will be purchasing an aggregate of 350,000 units (“Private
Units”) from the Company for an aggregate purchase price of $3,500,000; and 

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association,
$120,000,000 of the net proceeds of the IPO and sale of the Private Units
($138,000,000 if the underwriters’ over-allotment option is exercised in full)
will be delivered to the Trustee to be deposited and held in a trust account for
the benefit of the Company and the holders of the Company’s ordinary shares, no
par value per share (“Ordinary Shares”), issued in the IPO as hereinafter
provided (the amounts to be delivered to the Trustee, including any amount
deposited in connection with any Extension, will be referred to herein as the
“Property”; the shareholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Shareholders,” and the Public
Shareholders and the Company will be referred to together as the
“Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property, up
to $87,500 (or $402,500 if the underwriters’ over-allotment option is exercised
in full), subject to adjustment in accordance with the Underwriting Agreement,
is attributable to deferred underwriting discounts and commissions that may
become payable by the Company to the underwriters upon the consummation of a
Business Combination (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 



 

 



 

IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at JP Morgan Chase Bank, N.A. located in the United
States and at a brokerage institution selected by the Trustee that is
satisfactory to the Company;

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;



 

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), having a maturity of 185 days or less, and/or in
any open ended investment company registered under the Investment Company Act
that holds itself out as a money market fund selected by the Company meeting the
conditions of paragraphs (d)(1), (d)(2), (d)(3), and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act, which invest only in direct U.S.
government treasury obligations; it being understood that the Trust Account will
earn no interest while account funds are uninvested awaiting the Company’s
instructions hereunder and the Trustee may earn bank credits or other
consideration; 

 

(d) Collect and receive, when due, all principal, interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

 

(e) Promptly notify the Company and I-Bankers of all communications received by
the Trustee with respect to any Property requiring action by the Company; 

 

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of its tax returns;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B, signed on behalf of the Company by its Chief Executive
Officer or Chairman of the Board and Secretary or Assistant Secretary, affirmed
by counsel for the Company, and, in the case of a Termination Letter in a form
substantially similar to that attached hereto as Exhibit A, jointly acknowledged
and agreed to by I-Bankers, and complete the liquidation of the Trust Account
and distribute the Property in the Trust Account, including interest (which
interest shall be net of any taxes payable and up to Fifty Thousand Dollars
($50,000) of interest that may be released to the Company to pay dissolution
expenses, if applicable, it being understood that the Trustee has no obligation
to monitor or question the Company’s position that an allocation has been made
for taxes payable), only as directed in the Termination Letter and the other
documents referred to therein; provided, however, that in the event that a
Termination Letter has not been received by the Trustee by the last date set
forth in the Company’s Amended and Restated Memorandum and Articles of
Association, as the same may be amended from time to time (the “Last Date”), the
Trust Account shall be liquidated in accordance with the procedures set forth in
the Termination Letter attached as Exhibit B hereto and the Property in the
Trust Account, including interest (which interest shall be net of any taxes
payable and less up to Fifty Thousand Dollars ($50,000) of interest that may be
released to the Company to pay dissolution expenses, if applicable), shall be
distributed to the Public Shareholders as of the Last Date;

 

(j) Upon receipt of an Amendment Notification Letter (defined below), distribute
to Public Shareholders who exercised their redemption rights in connection with
an Amendment (defined below) an amount equal to the pro rata share of the
Property relating to the shares for which such Public Shareholders have
exercised redemption rights in connection with such Amendment; and

 



2

 



 

(k)  Upon receipt of an extension letter (“Extension Letter”) substantially
similar to Exhibit F hereto at least five days prior to the Applicable Deadline,
signed on behalf of the Company by one of the Company’s executive officers,
affirmed by counsel for the Company, and jointly acknowledged and agreed to by
I-Bankers,, and receipt of the dollar amount specified in the Extension Letter
on or prior to the Applicable Deadline, to follow the instructions set forth in
the Extension Letter. 

 

2. Limited Distributions of Income from Trust Account.

 

(a) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any tax obligation owed by
the Company.

 

(b) Upon written request from the Company following the Last Date, which may be
given in a form substantially similar to that attached hereto as Exhibit D,
signed on behalf of the Company by one of the Company’s executive officers, the
Trustee shall distribute to the Company up to Fifty Thousand Dollars ($50,000)
of interest income earned on the Property and requested by the Company to cover
expenses directly related to the Company’s liquidation (i.e., only those
expenses incurred after the Last Date attributable to the Company’s
liquidation); provided, however, that the Company will not be allowed to
withdraw interest income earned on the trust account pursuant to this Section
2(b) unless there are sufficient funds available to pay the Company’s tax
obligations on such interest income or otherwise then due at that time.

 

(c) The limited distributions referred to in Sections 2(a) and 2(b) above shall
be made only from income collected on the Property. Except as provided in
Sections 2(a) and 2(b) above, no other distributions from the Trust Account
shall be permitted except in accordance with Section 1(i) or 1(j) hereof.

 

(d) The Company shall provide I-Bankers with a copy of any Termination Letters
and/or any other correspondence that it issues to the Trustee with respect to
any proposed withdrawal from the Trust Account promptly after such issuance. 

 

3. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Vice Chairman of the Board, Chief Executive
Officer, President or Chief Financial Officer. In addition, except with respect
to its duties under paragraphs 1(i), 1(j), 1(k), 2(a) and 2(b) above, the
Trustee shall be entitled to rely on, and shall be protected in relying on, any
verbal or telephonic advice or instruction which it in good faith believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

 

(b) Subject to the provisions of Sections 5 and 7(g) of this Agreement, hold the
Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any claim, potential claim, action, suit or
other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 

(c) Pay the Trustee an initial acceptance fee and an annual fee as set forth on
Schedule A hereto, which fees shall be subject to modification by the parties
from time to time. It is expressly understood that the Property shall not be
used to pay such fees and further agreed that any fees owed to the Trustee shall
be deducted by the Trustee from the disbursements made to the Company pursuant
to Section 1(i) solely in connection with the consummation of a Business
Combination. Otherwise, fees and disbursements shall be paid by the Company from
other funds held outside the Trust Account. The Company shall pay the Trustee
the initial acceptance fee and first year’s fee at the consummation of the IPO
and thereafter on the anniversary of the Effective Date;

 



3

 



 

(d) In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of tabulating shareholder votes verifying
the vote of the Company’s shareholders regarding such Business Combination;

 

(e) In the event that the Company directs the Trustee to commence liquidation of
the Trust Account pursuant to Section 1(i), the Company agrees that it will not
direct the Trustee to make any payments that are not specifically authorized by
this Agreement;

 

(f) Within five business days after I-Bankers, on behalf of the underwriters in
the IPO, exercises the over-allotment option (or any unexercised portion
thereof) or such over-allotment option expires, provide the Trustee with a
notice in writing (with a copy to I-Bankers) of the total amount of the Deferred
Discount (as adjusted in accordance with the Underwriting Agreement);

 

(g) If the Company seeks to amend any provisions of its Memorandum and Articles
of Association relating to shareholders’ rights or pre-Business Combination
activity (including the substance and time within which the Company has to
complete a Business Combination) (in each case, an “Amendment”), the Company
will provide the Trustee with a letter (an “Amendment Notification Letter”) in
the form of Exhibit E providing instructions for the distribution of funds to
Public Shareholders who exercise their redemption option in connection with such
Amendment;

 

(h) If applicable, issue a press release at least three days prior to the
Applicable Deadline announcing that, at least five days prior to the Applicable
Deadline, the Company received notice from the Sponsor that the Sponsor intends
to extend the Applicable Deadline; and

 

(i) Promptly following the Applicable Deadline, disclose whether or not the term
the Company has to consummate a Business Combination has been extended.

 

4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Take any action with respect to the Property, other than as directed in
paragraphs 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

 

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(c) Change the investment of any Property, other than in compliance with
paragraph 1(c);

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as and with reasonable care to the
truth and acceptability of any information therein contained) which is believed
by the Trustee, in good faith, to be genuine and to be signed or presented by
the proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto; 

 



4

 



 

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
and

 

(h) File local, state and/or Federal tax returns or information returns with any
taxing authority on behalf of the Trust Account and payee statements with the
Company documenting the taxes, if any, payable by the Company or the Trust
Account, relating to the income earned on the Property.

 

(i) Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property, other than accrued interest to the extent otherwise provided
by this Agreement, shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from funds not held in the Trust Account or
released to it under Section 2(a) hereof).

 

(j) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein.

 

(k) Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i), 1(j), 2(a) or 2(b) above.

 

5.Trust Account Waiver. The Trustee has no right of set-off or any right, title,
interest or claim of any kind (“Claim”) to, or to any monies in, the Trust
Account, and hereby irrevocably waives any Claim to, or to any monies in, the
Trust Account that it may have now or in the future. In the event the Trustee
has any Claim against the Company under this Agreement, including, without
limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall pursue
such Claim solely against the Company and its assets outside the Trust Account
and not against the Property or any monies in the Trust Account

 

6. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall act in accordance with
this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).

 

7. Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank. Except for any liability
arising out of the Trustee’s gross negligence, fraud or willful misconduct, the
Trustee shall not be liable for any loss, liability or expense resulting from
any error in the information or transmission of the wire.

 



5

 



 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, applicable to contracts wholly performed
within the borders of such states and without giving effect to conflicts of law
principles that would result in the application of the substantive laws of
another jurisdiction. It may be executed in several original or facsimile
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument. The Company hereby appoints, without power of
revocation, Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, New
York, New York 10105, Fax No.: (212) 370-7889, Attn: Stuart Neuhauser, Esq., as
their respective agent to accept and acknowledge on its behalf service of any
and all process which may be served in any arbitration, action, proceeding or
counterclaim in any way relating to or arising out of this Agreement. The
Company further agrees to take any and all action as may be necessary to
maintain such designation and appointment of such agent in full force and effect
for a period of seven years from the date of this Agreement.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i), 1 (j), 1(k), 2(a) and 2(c) (which may not be modified, amended or deleted
without the affirmative vote of at least 65% of the then outstanding Ordinary
Shares attending and voting on such amendment at the relevant meeting; provided
that no such amendment will affect any Public Shareholder who has otherwise
indicated his election to redeem his, her or its Ordinary Shares in connection
with a shareholder vote sought to amend this Agreement to extend to the time he,
she or its would be entitled to a return of his pro rata amount in the Trust
Account), this Agreement or any provision hereof may only be changed, amended or
modified (other than to correct a typographical error) by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of I-Bankers. As to
any claim, cross-claim or counterclaim in any way relating to this Agreement,
each party waives the right to trial by jury. The Trustee may require from
Company counsel an opinion as to the propriety of any proposed amendment.

 

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, Borough of Manhattan, for
purposes of resolving any disputes hereunder.

 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer &Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Conzalez

Email: fwolf@continentalstock.com

Email: cgonzalez@continentalstock.com

 

if to the Company, to:

 

East Stone Acquisition Corporation
25 Mall Road, Suite 330

Burlington, MA 01803

Attn: Xiaoma (Sherman) Lu, Chief Executive Officer

 

in either case with a copy to:

 

I-Bankers Securities, Inc.

535 5th Ave,

New York, NY 10017

Attn: Shelley Leonard, President

 



6

 



 

and 

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attn: Barry I. Grossman, Esq.

 

and

 

Schiff Hardin LLP

901 K Street NW

Suite 700

Washington, D.C. 20001

Attn: Ralph V. De Martino, Esq. 

 

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.

 

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance. In the event that the Trustee
has a claim against the Company under this Agreement, the Trustee will pursue
such claim solely against the Company and not against the Property held in the
Trust Account.

 

(h) This Agreement is the joint product of the Trustee and the Company and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.

 

(i) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.

 

(j) Each of the Company and the Trustee hereby acknowledges that I-Bankers, on
behalf of the several underwriters, is a third party beneficiary of this
Agreement.

 

[Signature Page Follows]

 

7

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee

 

  By:  /s/ Francis E. Wolf Jr.     Name: Francis Wolf     Title: Vice President

 

  EAST STONE ACQUISITION CORPORATION

 

  By: /s/ Xiaoma (Sherman) Lu     Name: Xiaoma (Sherman) Lu     Title: Chief
Executive Officer

 

[Signature Page to Investment Management Trust Agreement]



 

8

 

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount  Initial one-time acceptance fee 
Trust agreement negotiation, completion of Know Your Customer review, account
set-up, and initial closing of IPO by wire transfer, set up and monitoring of
the required principal crediting beginning year 2.  $3,500           
Trusteeship annual fee  First year, initial closing of IPO by wire transfer;
thereafter on the anniversary of the effective date of the IPO by wire transfer
or check  $10,000            Transaction processing fee for disbursements to
Company under Section 2  Deduction by Trustee from accumulated income following
disbursement made to Company under Section 2  $250            Paying Agent
services as required pursuant to Sections 1(i) and 1(j)  Billed to Company upon
delivery of service pursuant to Sections 1(i) and 1(j)   Prevailing rates  

 



 

9

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

&Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No. – [_____] Termination Letter

 

Ladies and Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
East Stone Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of ______________, 20__ (“Trust Agreement”),
this is to advise you that the Company has entered into an agreement (“Business
Agreement”) with __________________ (“Target Business”) to consummate a business
combination with Target Business (“Business Combination”) on or about [insert
date]. The Company shall notify you at least 48 hours in advance of the actual
date (or such shorter time as you may agree) of the consummation of the Business
Combination (“Consummation Date”). Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on __________ and to transfer the
proceeds to the above-referenced account at JP Morgan Chase Bank to the effect
that, on the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that I-Bankers
(with respect to the Deferred Discount) and the Company shall direct on the
Consummation Date. It is acknowledged and agreed that while the funds are on
deposit in the trust account awaiting distribution, neither I-Bankers nor the
Company will earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, and
(ii) the Company shall deliver to you (a) [an affidavit] [a certificate] of
__________________, which verifies the vote of the Company’s shareholders in
connection with the Business Combination if a vote is held and (b) joint written
instruction from the Company and I-Bankers with respect to the transfer of the
funds held in the Trust Account (“Instruction Letter”), including payment of the
Deferred Discount from the Trust Account. You are hereby directed and authorized
to transfer the funds held in the Trust Account immediately upon your receipt of
the counsel’s letter and the Instruction Letter, (x) to I-Bankers in an amount
equal to the Deferred Discount (as adjusted in accordance with the Underwriting
Agreement) as directed by I-Bankers and (y) the remainder in accordance with the
terms of the Instruction Letter. In the event that certain deposits held in the
Trust Account may not be liquidated by the Consummation Date without penalty,
you will notify the Company of the same and the Company shall direct you as to
whether such funds should remain in the Trust Account and distributed after the
Consummation Date to the Company. Upon the distribution of all the funds in the
Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice. 

 

  Very truly yours,       EAST STONE ACQUISITION CORPORATION

 

  By:  

 

And   AGREED TO AND   ACKNOWLEDGED BY       I-BANKERS SECURITIES INC.  

 

By:    



 

 

10

 



 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

&Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No. [insert no.]___ - Termination Letter

 

Ladies and Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
East Stone Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of __________, 20__ (“Trust
Agreement”), this is to advise you that the Company has been unable to effect a
Business Combination with a Target Company within the time frame specified in
the Company’s Amended and Restated Memorandum and Articles of Association, as
described in the Company’s prospectus relating to its IPO. Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on ______________ and to transfer
the total proceeds to the Trust Operating Account at JP Morgan Chase Bank, NA to
await distribution to the Public Shareholders. The Company has selected
____________, 20__ as the effective date for the purpose of determining when the
Public Shareholders will entitled to receive their share of the liquidation
proceeds. It is acknowledged that no interest will be earned by the Company on
the liquidation proceeds while on deposit in the Trust Operating Account. You
agree to be the Paying Agent of record and in your separate capacity as Paying
Agent, to distribute said funds directly to the Public Shareholders in
accordance with the terms of the Trust Agreement and the Amended and Restated
Memorandum and Articles of Association of the Company. Upon the distribution of
all the funds in the Trust Account, your obligations under the Trust Agreement
shall be terminated.

 

  Very truly yours,       EAST STONE ACQUISITION CORPORATION

 

  By:  

 

cc:I-Bankers Securities Inc.



 

11

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

&Trust Company

One State Street, 30th Floor 

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No. [insert no.]___

 

Ladies and Gentlemen:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
East Stone Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of ____________, 20__ (“Trust
Agreement”), the Company hereby requests that you deliver to the Company
$_______ of the interest income earned on the Property as of the date hereof.
The Company needs such funds to pay for its tax obligations. In accordance with
the terms of the Trust Agreement, you are hereby directed and authorized to
transfer (via wire transfer) such funds promptly upon your receipt of this
letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  EAST STONE ACQUISITION CORPORATION

 

  By:  

 

cc: I-Bankers Securities Inc.

 

12

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer &Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account No. [______]

 

Ladies and Gentlemen:

 

Pursuant to Section 2(b) of the Investment Management Trust Agreement between
East Stone Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of ___________, 20__ (“Trust Agreement”),
the Company hereby requests that you deliver to the Company $[       ] of the
interest income earned on the Property as of the date hereof, which does not
exceed, in the aggregate with all such prior disbursements pursuant to Section
2(b), if any, the maximum amount set forth in Section 2(b). The Company needs
such funds to pay its expenses relating to its liquidation. In accordance with
the terms of the Trust Agreement, you are hereby directed and authorized to
transfer (via wire transfer) such funds promptly upon your receipt of this
letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

Very truly yours,       EAST STONE ACQUISITION CORPORATION  

 

By:    

 

cc:I-Bankers Securities Inc.



 

13

 

 

EXHIBIT E

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

&Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account No. [______] - Amendment Notification Letter

 

Ladies and Gentlemen:

 

Reference is made to the Investment Management Trust Agreement between East
Stone Acquisition Corporation (“Company”) and Continental Stock Transfer & Trust
Company, dated as of ___________, 20__ (“Trust Agreement”). Capitalized words
used herein and not otherwise defined shall have the meanings ascribed to them
in the Trust Agreement.

 

Pursuant to Sections 1(j) and 3(f) of the Trust Agreement, this is to advise you
that the Company has sought an Amendment. Accordingly, in accordance with the
terms of the Trust Agreement, we hereby authorize you to liquidate a sufficient
portion of the Trust Account on [       ] in order to transfer $_____ of the
proceeds of the Trust to the Trust Operating Account at [JP Morgan Chase Bank,
NA] for distribution to the shareholders that have requested redemption of their
shares in connection with such Amendment.

 

[WIRE INSTRUCTION INFORMATION]  

 

  Very truly yours,       EAST STONE ACQUISITION CORPORATION

 

  By:  

 

cc:I-Bankers Securities Inc.

 

14

 

 

EXHIBIT F

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street Plaza, 30th Floor

New York, NY 10004-1561
Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No. [   ] Extension Letter

 

Ladies and Gentlemen:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
East Stone Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company, dated as of ____________, 20__ (“Trust Agreement”), this is to
advise you that the Company is extending the time available in order to
consummate a Business Combination with the Target Businesses for an additional
three (3) months, from _______ to _________ (the “Extension”).

 

This Extension Letter shall serve as the notice required with respect to
Extension prior to the Applicable Deadline. Capitalized words used herein and
not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
deposit $_____, which will be wired to you, into the Trust Account upon receipt.
These funds should be invested in [__________________________] or [the same
manner as the funds currently on deposit in the Trust Account].

 

This is the ____ of up to three Extension Letters that the Company is permitted
to deliver to you pursuant to the Trust Agreement. 

 

  Very truly yours,       EAST STONE ACQUISITION CORPORATION

 

  By:     Name:      Title:  

 

And   AGREED TO AND   ACKNOWLEDGED BY       I-BANKERS SECURITIES INC.  

 

By:    

 

 

15



 



